Citation Nr: 1040818	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES


1.  Entitlement to service connection for a bilateral eye 
disability.  

2.  Entitlement to service connection for traumatic brain injury.  

3.  Entitlement to service connection for a bilateral leg 
disability.  

4.  Entitlement to a disability rating higher than 10 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to May 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In September 2010, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

The issue of entitlement to a higher disability rating for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On the record during the September 2010 hearing, the 
Veteran's representative withdrew the appeal as to entitlement to 
service connection for a bilateral eye disability and traumatic 
brain injury.  

2.  The Veteran has not had a disability of either knee since he 
filed his claim.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with 
regard to the issues of entitlement to service connection for a 
bilateral eye disability and traumatic brain injury have been 
met.  38 C.F.R. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.  
§§ 20.202, 20.204 (2010).

2.  The criteria for service connection for bilateral knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A Substantive 
Appeal may be withdrawn on the record at a hearing or in writing 
at any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

During the September 2010 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran's representative 
withdrew the appeal as to the issues of entitlement to service 
connection for a bilateral eye disability and traumatic brain 
injury.  September 2010 Board hearing transcript at 2.  

Based on this fact, there remain no allegations of errors of fact 
or law for appellate consideration with regard to the issues 
entitlement to service connection for a bilateral eye disability 
and traumatic brain injury.  Accordingly, the appeal as to those 
issues is dismissed.  




Service connection - bilateral knees

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.307, 3.309 (2010).  

The Veteran contends that he has disability of the knees that he 
noticed when he was in boot camp.  September 2010 Board hearing 
transcript at 9.  He testified that he had no specific injury 
that he could recall other than the result of running the 
obstacle course and that his knees began hurting when he ran 
downhill.  Id. at 11.  

Service treatment records document that on April 5 and 6 of 2004  
the Veteran complained of left knee pain of 8 days duration.  
Diagnosis was illiotibial band syndrome.  By April 6 he reported 
that he had improved and felt able to return to full duty.  This 
is the only report of the Veteran seeking treatment for symptoms 
of either knee during service.  A screening review  dated in 
August 2004 indicate that the Veteran had no chronic conditions 
requiring care.  In an August 2005 report of medical history, the 
Veteran indicated that he did not then have nor had ever had knee 
trouble or swollen or painful joints.  A post-deployment health 
reassessment includes the Veteran's reported that his deployment 
related conditions or concerns included back pain, muscle aches, 
numbness or tingling in hands or feet, ringing in the ears, 
dimming of vision, dizziness, fainting, light headedness, 
problems sleeping or still feeling tired after sleeping, 
headaches, runny nose, and increased irritability but he did not 
fill in a selection for swollen, stiff, or painful joints.  

In a March 2008 report of medical history, the Veteran indicated 
that he either then had or had previously had knee trouble.  He 
explained that infrequently his right knee became swollen and 
felt "pressurized" and that he had intense pain in his left 
knee and moderate pain in his right knee after standing for long 
periods of time.  

There, thus, is a report of symptoms involving both knees during 
his active service.  

VA afforded the Veteran examinations of his knees in August 2008 
and again in March 2009.  

During the August 2008 examination, he provided a history of 
onset of problems with his knees in the summer of 2007 and that 
he recalled banging his left knee on an obstacle course in 
January 2004.  He reported that he had a bruise above his knee 
and the pain resolved in three days but he did not seek 
treatment.  He reported that in the summer of 2007 he had onset 
of problems with his knees, reporting that during that time he 
was doing a lot of prolonged standing which caused anterior knee 
problems bilaterally.  The Veteran also reported that he had not 
had any problems since leaving active service because he no 
longer stood for prolonged periods.  He estimated that when his 
knees did hurt during service, they would not hurt until about 
two hours of prolonged standing.  He reported that he is able to 
ride a bike, has no problems running, and no flare ups.  

Physical examination included normal range of motion with no pain 
in either flexion or extension, unchanged by repetitive motion.  
Strength, sensation, and reflexes were normal.  Varus, valgus, 
anterior and posterior drawer, and McMurray tests were all 
normal.  Both knees were stable.  There was no effusion, 
tenderness, crepitus or deformity.  X-rays were negative.

As to a diagnosis, the examiner stated that as he had normal 
clinical examination and normal imaging studies, there was 
insufficient clinical evidence to warrant a diagnosis of any 
chronic pathological disorder.  

During the March 2009 examination, the Veteran reported that he 
hurt his knees in September 2004 running an obstacle course, 
striking his right knee on one occasion and then developing pain 
in his left knee without any direct injury.  He reported that he 
did not seek medical attention for his knee problem during active 
service but that he would have pain in his knees that would come 
and go, particularly after standing for 30 minutes or longer.  He 
reported the pain as an aching sensation that would subside if he 
sat down and stretched.  He also reported that he is able to run 
a mile a day and has no problems with knee pain, including nor 
flare-ups.  

The Veteran also reported that he was a full time student but 
worked part time loading and unloading trucks which he was able 
to do without difficulty and had no limitations in his usual 
work.  

Physical examination revealed normal range of motion of both 
knees without any pain.  There was no laxity of the cruciate or 
collateral ligaments and his knees were found to be stable.  
There was no pain with movement or pressure on the knees, no 
patella crepitus, and patella apprehension test was normal.  
There was no change in active or passive range of motion during 
repeat motion testing and no additional loss of range of motion 
due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  

The examiner stated that he was unable to establish any specific 
pathology of the Veteran's knees and therefore there was no 
diagnosis.  

These examination reports are evidence against the Veteran's 
claim for service connection for a disability of either or both 
knees because the reports show that the Veteran does not have a 
disability of either knee.  In this regard, the Board finds that 
the only problem that the Veteran experiences with either knee is 
pain.  Pain alone, without any underlying diagnosed or 
identifiable underlying malady or condition, is not a disability 
as far as for VA disability benefits purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding "that 
pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted"), 13 Vet. App. 282, 
285 (1999), dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed.Cir.2001).  

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  To be present as a current disability, the claimed 
condition must be present at the time of the claim for benefits, 
as opposed to sometime in the distant past.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there 
be a current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board has considered all of the Veteran's statements.  Those 
statements have not been consistent.  In his claim received in 
June 2008, the Veteran listed his knee disability as left knee 
pain and treatment as occurring from April 6 to April 7, 2004.  
As indicated above, he reported during both examinations that he 
did not have any present pain of either knee.  During the 2008 
examination he reported that when he did have pain during service 
it occurred after two hours of prolonged standing.  During the 
2009 examination he indicated that this time span was 30 minutes.  
During the September 2010 hearing, the Veteran testified that he 
his right knee was getting worse, sometimes got inflamed and 
looked kind of swollen - if he tries to run or do some sort of 
activity.  September 2010 Board hearing transcript at 11.  He 
also testified that his knee pain affects him "just daily 
sitting at a desk or something like that, it starts to hurt."  
Id. at 12.  

The Board has considered the Veteran's reports of knee pain, 
including his most recent report that his right knee has 
worsened.  These statements the Board has weighed against the 
findings from the two VA examinations.  His recent reports of a 
worsening of pain in his right knee and of inflammation and that 
it sometimes looks kind of swollen must be considered in light of 
his reports over the course of his claim and appeal.  He 
initially filed a claim for service connection for his left knee, 
then changed his claim to include the right knee, reported in 
2008 that he injured his left knee running an obstacle course, 
but had no trouble running and no current pain but during service 
would have pain if he stood for more than 2 hours, reported in 
2009 that he struck the right knee running the obstacle course 
but had no current pain and no trouble running but would have 
pain while on active duty if he stood for more than 30 minutes, 
and then reported in 2010 that the pain of his right knee had 
worsened.  He has thus changed his account of service, not only 
as to how long he recalls he had to stand in order for pain to 
manifest, but also as top which knee he injured on the obstacle 
course.  Furthermore, though he consistently reported that he had 
no pain since service, during the hearing he reported that his 
pain had worsened.  These inconsistencies - particularly those 
involving his reports of service, demonstrate to the Board that 
he is not an accurate historian. 

The Board finds the examination reports to be more probative as 
to whether the Veteran has had a disability of either knee during 
the course of his claim and appeal.  Given the change in his 
account of service and that VA has twice afforded the Veteran 
examinations of his knees, the Board finds that it has sufficient 
evidence to decide this claim.  

As the preponderance of the evidence shows that the Veteran has 
not had a disability of either knee during the course of his 
claim and appeal, the appeal as to entitlement to service 
connection for bilateral knee disability must be denied.  The 
evidence in this case is not so close as to allow for application 
of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2008 that fully addressed all 
required notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service and VA treatment records and 
afforded the Veteran adequate examinations in August 2008 and 
March 2009.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal as to the issue of entitlement to service connection 
for a bilateral eye disability is dismissed.  

The appeal as to the issue of entitlement to service connection 
for traumatic brain injury is dismissed.  

Service connection for bilateral knee disabilities is denied.  


REMAND

During the Board hearing, the Veteran testified that he recently 
began receiving treatment for PTSD from a "mobile Vet center."  
September 2010 Board hearing transcript at 4.  He indicated his 
belief that this mobile center was dispatched from a VA office in 
Salt Lake City.  The Board is left with some question as to 
whether the mobile Vet center is a service provided by VA or a 
service provided by a Vet Center.  In either case, no records of 
such treatment are associated with the claims file.  On remand 
all existing and available records of VA treatment for the 
Veteran's PTSD (if any), whether at a medical center or at a 
remote location, must be obtained and added to the claims file.  
38 U.S.C.A. § 5103A.  

In addition, VA must send a letter to the Veteran inviting him to 
identify any treatment provided for his PTSD and either submit 
the records of such treatment or provide VA with the necessary 
releases to assist him in obtaining the records.  Id.  

In September 2008, the Veteran underwent an initial evaluation 
for his PTSD.  During the September 2010 Board hearing, the 
Veteran also described his symptoms which he believes gives rise 
to a disability rating higher than 10 percent for his PTSD.  Id. 
at 5.  While this is a close case as to whether another 
examination is necessary, in order to ensure that the rating 
assigned is an appropriate one, VA must afford the Veteran 
another examination to determine the severity of disability due 
to his PTSD.  38 C.F.R. §§ 4.1, 4.2 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran inviting him 
to identify all sources of treatment for his 
PTSD.  Ask him to either submit records of 
his treatment or to submit the necessary 
release of information forms so that VA can 
assist him in obtaining the evidence.  
Associate all evidence submitted or obtained 
with the claims file.  

2.  Obtain and associate with the claims file 
all outstanding records of treatment of the 
Veteran provided by VA.  

3.  After the above development is completed 
and all obtainable records are associated 
with the claims file, schedule the Veteran 
for a VA mental diseases examination to 
determine the severity of his PTSD.  

4.  Then, readjudicate the issue of 
entitlement to a higher disability rating for 
PTSD.  If the benefit sought is not granted 
in full, provide a supplemental statement of 
the case to the Veteran and his 
representative and allow an appropriate 
opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


